 In the Matter of ELECTRIC AuTo-LITE COMPANY, BucKEYE BuMPEIzDIVISIONandUNITED AUTOMOBILE, AIRCRAFT & AGRICULTURAL IM-PLEMENT WORKERS OF AMERICA, C. I. O.Case No. R-4622.-Decided December 26, 1942Jurisdiction:ordnance manufacturing industry.-'Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition until certification; renewed contractheldno bar,when rival union had given timely notice prior to automatic renewal date ;immediate election directed although Company was operating with less thanfull complement when Company for past six months had been unable toseem a additional help ; election necessary.UnitAppropriate for Collective Bargaining:all firemen at plant; stipulationas to.Mr. Chester Lancaster,of Springfield, Ohio, for the Company.Mr. Dale Toler,of Springfield, Ohio, for the UAW-CIO.Mr.,Howard A. Plank;of Chicago, Ill., for the Firemen.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION- OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Automobile, Aircraft & Agri-cultural ImplementWorkers of, America, herein 'called the UAW-CIO,' alleging that a question affecting commerce had arisen' concern-ing the representation of employees of Electric Auto-Lite Company,Buckeye Bumper Division, Springfield, Ohio, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Paul S. Kuelthau, Trial Examiner.Said hearing was held at Springfield, Ohio, on' December 2,1942:TheCompany, the-UAW-CIO; and, International Brotherhood of Firemenand Oilers, Local 295, 'herein called the Firemen, appeared, partici-pated, and were afforded full opportunity to be heard, to examine and40 N. L.R. B., No..47'395 396DECISIONS -OF NATIONAL LABOR RELATIONS BOARDcross-examine witnesses,and to introduce evidencebearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makesthe following,:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYElectric Auto-Lite Company is an Ohio corporation with its prin-rcipal office at Toledo, Ohio.The Company operates plants in theStates of Ohio, Wisconsin, Michigan, New York, Indiana, Illinois,;Oklahoma, and California.We are here concerned with its plantat 'Springfield, Ohio, where It is engaged in the manufacture of armorplate.During 1941 the Company purchased raw materials valuedat about' $1,750,000 for use at its Springfield plant, all of which wasshipped to it from points outside Ohio:During the same period theCompany manufactured products at its Springfield plant valued in*'xcess of $2,000,000, all of which was shipped to points outside Ohio.II.THE ORGANIZATIONS INVOLVED'United Automobile, Aircraft ,& Agricultural Implement WorkersofAmerica is a labor organization affiliated with the Congress - ofIndustrial Organizations, admitting to membership employees of theCompany.International Brotherhood of Firemen and Oilers, Local295, is aIabor organizationaffiliated, with the American Federation of Labor,admitting to membership employees of the Company.III. THE QUESTIONCONCERNINGREPRESENTATION;On July,27 and October 15',, 1942, the, UAW-CIO requested .the Coni ,pany to, recognize it as the exclusive, representative of the employeesof the Company's Springfield plant.The Company refused theserequests, until such time as.the UAW-CIO is certified by the Board.On November 22, 1940, the Company and the Firemen entered, intoan exclusive bargaining contract.The contract provided that itshould continue in effect until, November 22, 1941, and from year toyear thereafter unless 30 days' notice was given by either party theretoprior to any expiration date.On November 22, 1941, the contractautomatically renewed itself, for, a period of another, year..The Fire-men contends.that its contract constitutes mbar to a present determina-tion,-of representatives. '"As stated above, on July 27 and October 15,1'942; theUAW-CIO requested exclusive recognition. Inasmuch as'the UAW-CIO made its claim upon the Company prior to, October 22, ELECTRIC AUTO-LITE COMPANY3971942, the date upoli which the contract alluded to above would haverenewed itself, we find that the contract does not constitutea,bar toa determination of representatives at'this time.A statement of, a Field Examiner of the Board, introduced intosubstantial number of the employees in the unit hereinafter found to,be appropriate.].,We find that a questionaffectingcommerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and, Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that all`firemen at the Springfield plant of the Company constitute a unitappropriate for the purposes of collective bargaining, within the-meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Firemen urges that no election be held at this time inasmuch asthere are only two persons presently employed in the appropriate unit.The Company's normal complement of firemen is four.The recordindicates that the Company has had but two firemen since June 1942and that, although it desires to employ four such employees, it hasbeen unable to secure them.Under these circumstances we believethat an election should be held in the immediate future.We shall direct that the employees eligible to vote in the electionshall be those within the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and the additions setforth in the Direction.kDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National LaborRelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Electric Auto-LiteIThe Field Examiner reported that the UAW-CIO presented two membe, ship applica-tion cards bearing apparently genuine signatures of'persons whose names appear on theCompany's pay roll of November 21, 1942.At the time of the hearing there were onlytwo persons employed in the unit hereinafter found to be appropriateA representativeof the Firemen testified that as of the date of the bearing both employees in the unithereinafter found to be appropriate were members in good standing of theFiremen. 398DECISIONS OF NATIONAL LABOR- RELATIONS BOARDCompany, Buckeye Bumper Division, Springfield, Ohio, an electionby secret ballot shall be conducted as early as possible, but'not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision .of the Regional Director for the NinthRegion, acting in this matter "as agent for the National Labor Rela-tions Board, and subject to Article III, Section 10, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including any such'employees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding any who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by United Automobile, Aircraft & Agricultural ImplementWorkers of America, affiliated with the Congress of Industrial Or-ganizations, or by International Brotherhood of Firemen and Oilers,Local 295, affiliated with the American Federation of Labor, for thepurposes of collective bargaining, or by neither.